Citation Nr: 0204319	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  96-25 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active air service from March 1959 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of frostbite of the feet.  

In July 1997, the Board remanded the case to the RO for 
further development.  The requested development has been 
accomplished and the Board will address the merits of the 
claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran has not been diagnosed with chronic residual 
disability associated with the frostbite he experienced in 
service.  


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claims.  In the initial rating 
decision, the statement of the case, and the Board's remand 
in July 1997, the veteran was fully informed of the evidence 
required to support his claim.  Upon remand in July 1997, the 
RO obtained VA treatment records pertaining to the veteran 
from both the John Cochran and the Jefferson Barracks 
divisions of the St. Louis VA Medical Center (VAMC).  
Additionally, letters were sent to the private facilities 
that the veteran identified requesting treatment reports.  In 
an October 1997 letter, A.M., M.D., related that he had not 
seen the veteran for the past five to ten years.  In a 
January 2001 letter, the veteran was informed of the records 
that had been obtained and requested that he identify any 
other evidence that should be obtained.  He did not reply.  
In the August 2001 supplemental statement of the case, he was 
reminded to submit any additional evidence in support of his 
claim.  None was received.  Finally, the veteran was afforded 
the appropriate medical examinations and opinions were 
requested and received.  Accordingly, the Board finds that 
VA's duties set forth in the VCAA have been substantially 
complied with on these issues, and no useful purpose would be 
served by remanding this case to the RO for additional 
consideration of the new law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and peripheral neuropathy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Based on a review of the evidence, the Board finds that 
service connection for residuals of frostbite of the feet may 
not be granted.  Service medical records clearly document 
that the veteran was seen for complaints of cold exposure in 
December 1962.  He reported that his toes were painful and 
the right second toe was worse.  Physical examination showed 
no skin changes.  The diagnosis was probable minimal 
frostbite.  A temporary profile change was granted and he was 
disqualified for activities that involved exposure to cold 
and prolonged standing for five days.  Upon separation 
examination in February 1963, no residual disability was 
reported.  

VA treatment records dated from August 1995 to March 1999 
show that the veteran was seen for complaints related to his 
feet.  In particular, he reported numbness in his feet, pain, 
burning, and a sensation of cold, which was worse in cold 
weather.  It was noted that he had a history of frostbite to 
his feet.  At an August 1995 VA examination, peripheral 
neuropathy of the feet and toes, with good functional 
capacity was diagnosed.  An EMG report in March 1996, showed 
that motor and sensory nerve conduction velocities were 
within normal limits.  However, H-reflexes and the right 
tibial nerve were delayed.  The examiner concluded that these 
findings were compatible with a pathology in the low back 
area.  At a VA vascular examination in January 1998, Doppler 
studies of the arteries in the lower extremities were normal 
and showed no evidence of arterial disease.  The physician 
noted that the veteran was status post frostbite of the feet 
in 1962; however, he stated that there was no evidence of 
arterial or venous disease that would induce the veteran's 
reported symptoms.  A neurological examination was suggested.  

A VA Cold Injury Protocol examination was conducted in March 
1998.  The veteran's claims folder and relevant medical 
history were reviewed by the examiner who stated that he had 
considerable experience with frostbite at various levels.  
Clinical evaluation showed that the veteran's motor system 
was normal with respect to posture, tone, power, 
coordination, and the pattern of skilled movement except for 
a slight degree of weakness of extension of the hallux and 
the four smaller toes.  He walked in a natural manner and he 
was able to maintain his balance.  The Romberg sign was 
normal but his appreciation of pin prick, touch, position, 
and vibration was abnormal.  There was a pattern on the 
dorsum of each foot in a somewhat asymmetric distribution 
beginning at the mid-metatarsal region and extending toward 
the toes on the top and bottom.  The feet were of average 
temperature; skin coloration was normal.  Capillary filling 
time was normal.  

The examiner concluded that the veteran was not currently 
demonstrating any changes caused by thermal injury, 
particularly cold.  He explained that there was no evidence 
of cold sensitization, Raynaud phenomenon or hyperhidrosis.  
There was no chronic causalgic pain or recurrent fungal 
infections.  There were no ulcerations or frostbite scars, no 
skin cancer, no arthritis, and no edema.  There was no change 
in skin color, texture, or temperature.  He noted that a 
previous assessment indicated the possibility of pathology in 
the low back.  A magnetic resonance image (MRI), conducted in 
conjunction with the examination was consistent with a 
disease process involving the lumbar spine but without clear 
evidence of compression of nerve root, cauda equina or distal 
spinal cord.  He remarked that it appeared that the veteran 
had some form of minimal peripheral neuropathy associated 
with his low back.  

Another VA Cold Injury Protocol examination was conducted in 
March 1999.  Clinical evaluation revealed a purplish tint to 
the feet, right more than left.  There was no edema, 
temperature was warm and the skin was dry and smooth.  There 
was no atrophy and no evidence of fungal infection or 
ulcerations.  There was decreased hair growth on both legs 
and mild thickening of the nails.  An EMG and arm-ankle 
indices were negative.  The examiner also concluded that 
there were no current frostbite residuals demonstrated.  

Accordingly, the Board finds that the medical evidence does 
not demonstrate that the veteran has any chronic residual 
disability that has been related to the frostbite he 
experienced in service.  In the absence of proof of a present 
disorder, service connection cannot be established.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  The existence of a disability is a 
statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim, 
and the recent legislative change that eliminated the concept 
of a well-grounded claim did not in any way alter the 
requirement that there be a present disability before service 
connection may be granted.  Furthermore, it is noted that the 
veteran was not diagnosed with peripheral neuropathy within 
one year of his discharge, and the currently diagnosed 
condition has been associated with a low back disability, not 
the frostbite he experienced in service.  38 C.F.R. § 3.303, 
3.307, 3.309 (2001).  

The veteran has offered his own opinion that he currently has 
residual disability associated with the frostbite he 
experienced in service; however, his opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra; see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  The veteran has 
also asserted that medical personnel have told him that his 
complaints were related to his frostbite in service.  
Nevertheless, the medical records do not support this 
assertion, and as discussed above, VA has made appropriate 
efforts to obtain the records identified by the veteran in 
assisting him in developing his claim.  

Finally, we have considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(old and new versions) and 38 C.F.R. § 3.102, but the Board 
does not find the evidence is of such approximate balance as 
to warrant its application.  Hence, the claim for service 
connection for residuals of frostbite of the feet is denied.  


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

